DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application is a continuation of application 17/329772, filed on 5/25/2021, which is a divisional application of 16/100365, filed on 8/10/2018, which claims priority from US provisional application 62/584995, filed on 11/13/2017. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7-12, 14-16, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 and 20 of U.S. Patent No. 11,022,889. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader versions of the patent claims, which further require performing a first lithography and a second lithography, wherein the first photonic crystals and the second photonic crystals have the same height and in each row of the array, the number of the first photonic crystals is equal to the number of the second photonic crystals. 
Regarding claim 1, claim 20 of patent 889 recites a method for manufacturing a semiconductor structure (claim 16, col. 24, lines 12-13), comprising: 
providing a substrate (claim 16, col. 24, line 14); 
forming a metrology target in a layer over the substrate according to a first layer mask and a second layer mask, wherein the metrology target comprises a first pattern formed by a plurality of first photonic crystals corresponding to the first layer mask and a second pattern formed by a plurality of second photonic crystals corresponding to the second layer mask (claim 16, col. 24, lines 15-29); 
providing first light to illuminate the metrology target (claim 16, col. 24, lines 21-22); 
receiving second light from the metrology target in response to the first light (claim 16, col. 24, lines 23-25); and 
analyzing the second light to detect overlay-shift between the first pattern and the second pattern (claim 16, col. 24, lines 26-29), 
wherein the first pattern and the second pattern are arranged to cross in one direction in the metrology target (claim 20, col. 24, lines 47-49).
Regarding claim 2, claim 20 of patent 889 recites wherein forming the metrology target in the layer over the substrate according to the first layer mask and the second layer mask further comprises: performing a first lithography with the first layer mask, to form the first photonic crystals with a first pitch on a first area of the layer; and performing a second lithography with the second layer mask, to form the second photonic crystals with a second pitch on a second area of the layer (claim 16, col. 24, lines 15-20).
Regarding claim 7, claim 20 of patent 889 recites wherein the first pattern is divided into a plurality of first groups and the second pattern is divided into a plurality of second groups, wherein each of the first groups is surrounded by the two adjacent second groups, and each of the second groups is surrounded by the two adjacent first groups (claim 20, col. 24, lines 47-49, the photonic crystals are interlaced in each row).
Regarding claim 8, claim 20 of patent 889 recites wherein the first photonic crystals and the second photonic crystals are formed by different materials (claim 16, col. 24, lines 30-33). 
Regarding claim 9, claim 20 of patent 889 recites wherein receiving the second light from the metrology target in response to the first light further comprises: receiving the second light reflected by the first and second photonic crystals; or receiving the second light transmitted through the first and second photonic crystals (claim 16, col. 24, lines 23-25).
Regarding claim 10, claim 9 of patent 889 recites a method for manufacturing a semiconductor structure (claim 9, col. 23, lines 26-27), comprising: 
providing a substrate (claim 9, col. 23, line 28); 
forming a metrology target in a layer over the substrate according to a first layer mask and a second layer mask, wherein the metrology target comprises a plurality of first photonic crystals corresponding to the first layer mask and a plurality of second photonic crystals corresponding to the second layer mask (claim 9, col. 23, lines 29-45); 
providing first light to illuminate the metrology target (claim 9, col. 23, lines 37-38); 
receiving second light from the metrology target in response to the first light (claim 9, col. 23, lines 39-41); and
analyzing the second light to detect overlay-shift between the first photonic crystals and the second photonic crystals (claim 9, col. 23, lines 42-45), 
wherein a portion of the first photonic crystals have a first height, and the remaining first photonic crystals have a second height that is different from the first height (claim 9, col. 23, lines 30-36), 
wherein a portion of the second photonic crystals have the first height, and the remaining second photonic crystals have the second height (claim 9, col. 23, lines 30-36).
Regarding claim 11, claim 10, 11 of patent 889 recites further comprising: analyzing the second light to obtain a critical dimension or depth-of-focus of the semiconductor structure (claim 10, col. 23, lines 46-48, claim 11, col. 23, lines 49-51).
Regarding claim 12, claim 9 of patent 889 recites wherein forming the metrology target in the layer over the substrate according to the first layer mask and the second layer mask further comprises: performing a first lithography with the first layer mask, to form the first photonic crystals with a first pitch; and performing a second lithography with the second layer mask, to form the second photonic crystals with a second pitch (claim 9, col. 23, lines 29-36).
Regarding claim 14, claim 12 of patent 889 recites wherein the first and second photonic crystals comprise Si, SiN, Cu, or a High K material (claim 12, co. 24, lines 1-3).
Regarding claim 15, claim 13 of patent 889 recites wherein the first and second photonic crystals are pillars formed by etched air holes in a material of the layer (claim 13, col. 24, lines 4-6).
Regarding claim 16, claim 9 of patent 889 recites wherein receiving the second light from the metrology target in response to the first light further comprises: receiving the second light reflected by the first and second photonic crystals; or receiving the second light transmitted through the first and second photonic crystals (claim 9, col. 23, lines 39-41). 
Regarding claim 18, claim 20 of patent 889 recites a method for manufacturing a semiconductor structure (claim 16, col. 24, lines 12-13), comprising: 
providing a substrate (claim 16, col. 24, line 14); 
performing a first lithography according to a first layer mask, to form a plurality of first photonic crystals in an array of a layer over the substrate (claim 16, col. 24, lines 15-17); 
performing a second lithography according to a second layer mask, to form a plurality of second photonic crystals in the array of the layer (claim 16, col. 24, lines 18-20); 
providing first light to illuminate the first and second photonic crystals (claim 16, col. 24, lines 21-22); 
receiving second light reflected by the first and second photonic crystals in response to the first light (claim 16, col. 24, lines 23-25); 
receiving third light transmitted through the first and second photonic crystals in response to the first light (claim 16, col. 24, lines 23-25); and 
analyzing the second light and third light to detect overlay-shift between the first photonic crystals and the second photonic crystals (claim 16, col. 24, lines 23-29), 
wherein the first photonic crystals and the second photonic crystals are interlaced in each row of the array (claim 20, col. 24, lines 47-49).
Regarding claim 20, claim 20 of patent 889 recites wherein the first photonic crystals and the second photonic crystals are formed by different materials (claim 16, col. 24, lines 30-33). 


Claims 4, 5, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,022,889 in view of Ryan et al. (US PGPub 2006/0244969, Ryan hereinafter). 
Regarding claim 4, claim 20 of patent 889 does not recite further comprising: analyzing the second light to obtain depth-of-focus or a critical dimension of the semiconductor structure. 
Ryan discloses analyzing the second light to obtain depth-of-focus or a critical dimension of the semiconductor structure (Figs. 1, 3-4, 10, paras. [0034], [0039], [0082], [0088]-[0089], [0093]-[0094], the critical dimension is measured from the intensity distribution resulting from the photonic crystal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included analyzing the second light to obtain depth-of-focus or a critical dimension of the semiconductor structure as taught by Ryan in the method as recited by patent 889 since including analyzing the second light to obtain depth-of-focus or a critical dimension of the semiconductor structure is commonly used to improve the usefulness and capability of the overlay-shift measurement system by enabling measurement of multiple parameters of the formed microstructures in a semiconductor manufacturing (para. [0034]). 
Regarding claim 5, claim 20 of patent 889 does not recite wherein the first and second photonic crystals comprise Si, SiN, Cu, or a high K material.
Ryan discloses wherein the photonic crystals comprise Si, SiN, Cu, or a high K material (para. [0101], the photonic crystals are formed with silicon nitride).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the photonic crystals comprise Si, SiN, Cu, or a high K material as taught by Ryan as the material of the first and second photonic crystals in the method as recited by patent 889 since including wherein the first and second photonic crystals comprise Si, SiN, Cu, or a high K material is commonly used to provide a common and well-understood material in semiconductor manufacturing applications to enable measurement of multiple parameters microstructures in semiconductor manufacturing (para. [0034]).
Regarding claim 19, claim 20 of patent 889 does not recite analyzing the second light and the third light to obtain depth-of-focus or a critical dimension of the semiconductor structure.
Ryan discloses analyzing the light to obtain depth-of-focus or a critical dimension of the semiconductor structure (Figs. 1, 3-4, 10, paras. [0034], [0039], [0082], [0088]-[0089], [0093]-[0094], the critical dimension is measured from the intensity distribution resulting from the photonic crystal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included analyzing the second light to obtain depth-of-focus or a critical dimension of the semiconductor structure as taught by Ryan in the method as recited by patent 889 since including analyzing the second light and the third light to obtain depth-of-focus or a critical dimension of the semiconductor structure is commonly used to improve the usefulness and capability of the overlay-shift measurement system by enabling measurement of multiple parameters of the formed microstructures in a semiconductor manufacturing (para. [0034]). 


Allowable Subject Matter
Claims 1, 2, 4, 5, 7-12, 14-16, 18-20 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action or if a proper Terminal Disclaimer is filed.
Claims 3, 6, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious forming a metrology target in a layer over the substrate according to a first layer mask and a second layer mask, wherein the metrology target comprises a first pattern formed by a plurality of first photonic crystals corresponding to the first layer mask and a second pattern formed by a plurality of second photonic crystals corresponding to the second layer mask; providing first light to illuminate the metrology target; receiving second light from the metrology target in response to the first light; and analyzing the second light to detect overlay-shift between the first pattern and the second pattern, wherein the first pattern and the second pattern are arranged to cross in one direction in the metrology target. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 10, the prior art of record, either alone or in combination, fails to teach or render obvious forming a metrology target in a layer over the substrate according to a first layer mask and a second layer mask, wherein the metrology target comprises a plurality of first photonic crystals corresponding to the first layer mask and a plurality of second photonic crystals corresponding to the second layer mask; providing first light to illuminate the metrology target; receiving second light from the metrology target in response to the first light; and analyzing the second light to detect overlay-shift between the first photonic crystals and the second photonic crystals, wherein a portion of the first photonic crystals have a first height, and the remaining first photonic crystals have a second height that is different from the first height, wherein a portion of the second photonic crystals have the first height, and the remaining second photonic crystals have the second height. These limitations in combination with the other limitations of claim 10 render the claim non-obvious over the prior art of record.
Regarding claim 18, the prior art of record, either alone or in combination, fails to teach or render obvious performing a first lithography according to a first layer mask, to form a plurality of first photonic crystals in an array of a layer over the substrate; performing a second lithography according to a second layer mask, to form a plurality of second photonic crystals in the array of the layer; providing first light to illuminate the first and second photonic crystals; receiving second light reflected by the first and second photonic crystals in response to the first light; receiving third light transmitted through the first and second photonic crystals in response to the first light; and analyzing the second light and third light to detect overlay-shift between the first photonic crystals and the second photonic crystals, wherein the first photonic crystals and the second photonic crystals are interlaced in each row of the array. These limitations in combination with the other limitations of claim 18 render the claim non-obvious over the prior art of record.
Bevis (US Patent No. 7,940,386) discloses providing a light to illuminate the first and second photonic crystals (Figs. 1, col. 2, lines 6-9, col. 3, lines 35-61, col. 9, lines 12-44, col. 10, lines 10-55, col. 11, lines 45-65, illumination beam 102 is supplied from illumination source 101 to target 111t formed of photonic crystals); receiving the light reflected by the first and second photonic crystals or transmitted through the first and second photonic crystals (Figs. 1, col. 3, lines 35-61, signal 112 is captured by light detection apparatus 113); and analyzing the received light to detect overlay-shift between the first photonic crystals corresponding to the first layer mask and the second photonic crystals corresponding to the second layer mask (Figs. 1, col. 3, lines 35-61, col. 4, lines 17-21, col. 8, lines 58-66, col. 9, lines 12-44, col. 10, lines 10-55, col. 11, lines 45-65, the scatterometry tool 100 uses the photonic crystals of the target to determine overlay). However, Bevis does not describe forming the metrology target in a layer according to a first layer mask and a second layer mask, wherein the metrology target comprises a first pattern formed by a plurality of first photonic crystals corresponding to the first layer mask and a second pattern formed by a plurality of second photonic crystals corresponding to the second layer mask, wherein the first pattern and the second pattern are arranged to cross in one direction in the metrology target, wherein a portion of the first photonic crystals have a first height, and the remaining first photonic crystals have a second height that is different from the first height, wherein a portion of the second photonic crystals have the first height, and the remaining second photonic crystals have the second height, or wherein the first photonic crystals and the second photonic crystals are interlaced in each row of the array. Instead, Bevis discloses the first pattern formed by a plurality of photonic crystals and second pattern formed by a plurality of second photonic crystals are formed on different layers (Figs. 5a-d, col. 9, lines 15-44).
Van Haren et al. (US PGPub 2007/0114678) discloses an alignment mark formed on a wafer based on a two-dimensional photonic crystal (Figs. 2-3, paras. [0059], [0071]), but Van Haren et al. is silent regarding the claimed formation steps of the alignment mark. Van Haren also does not describe analyzing the light to detect overlay-shift between the first pattern and the second pattern. Thus, Van Haren does not teach or suggest forming a metrology target in a layer over the substrate according to a first layer mask and a second layer mask, wherein the metrology target comprises a first pattern formed by a plurality of first photonic crystals corresponding to the first layer mask and a second pattern formed by a plurality of second photonic crystals corresponding to the second layer, wherein a portion of the first photonic crystals have a first height, and the remaining first photonic crystals have a second height that is different from the first height, wherein a portion of the second photonic crystals have the first height, and the remaining second photonic crystals have the second height, or performing a first lithography according to a first layer mask, to form a plurality of first photonic crystals in an array of a layer over the substrate; performing a second lithography according to a second layer mask, to form a plurality of second photonic crystals in the array of the layer, analyzing the second light and third light to detect overlay-shift between the first photonic crystals and the second photonic crystals, wherein the first photonic crystals and the second photonic crystals are interlaced in each row of the array.
Van Haren et al. (US PGPub 2006/0279735) discloses alignment marks formed on a substrate using two-dimensional photonic crystals (Figs. 2-3, abstract, paras. [0044], [0049], claims 1-2), but Van Haren et al. is silent regarding the claimed formation steps of the alignment mark. Van Haren also does not describe analyzing the light to detect overlay-shift between the first pattern and the second pattern. Thus, Van Haren does not teach or suggest forming a metrology target in a layer over the substrate according to a first layer mask and a second layer mask, wherein the metrology target comprises a first pattern formed by a plurality of first photonic crystals corresponding to the first layer mask and a second pattern formed by a plurality of second photonic crystals corresponding to the second layer, wherein a portion of the first photonic crystals have a first height, and the remaining first photonic crystals have a second height that is different from the first height, wherein a portion of the second photonic crystals have the first height, and the remaining second photonic crystals have the second height, or performing a first lithography according to a first layer mask, to form a plurality of first photonic crystals in an array of a layer over the substrate; performing a second lithography according to a second layer mask, to form a plurality of second photonic crystals in the array of the layer, analyzing the second light and third light to detect overlay-shift between the first photonic crystals and the second photonic crystals, wherein the first photonic crystals and the second photonic crystals are interlaced in each row of the array.
Van Haren et al. (US PGPub 2007/0132996) discloses a two-dimensional photonic crystal alignment mark (Figs. 2-3, paras. [0046], [0048], [0053], 2-D arrays 12 of contact holes), but Van Haren et al. is silent regarding the claimed formation steps of the alignment mark. Van Haren also does not describe analyzing the light to detect overlay-shift between the first pattern and the second pattern. Thus, Van Haren does not teach or suggest forming a metrology target in a layer over the substrate according to a first layer mask and a second layer mask, wherein the metrology target comprises a first pattern formed by a plurality of first photonic crystals corresponding to the first layer mask and a second pattern formed by a plurality of second photonic crystals corresponding to the second layer, wherein a portion of the first photonic crystals have a first height, and the remaining first photonic crystals have a second height that is different from the first height, wherein a portion of the second photonic crystals have the first height, and the remaining second photonic crystals have the second height, or performing a first lithography according to a first layer mask, to form a plurality of first photonic crystals in an array of a layer over the substrate; performing a second lithography according to a second layer mask, to form a plurality of second photonic crystals in the array of the layer, analyzing the second light and third light to detect overlay-shift between the first photonic crystals and the second photonic crystals, wherein the first photonic crystals and the second photonic crystals are interlaced in each row of the array.
Van Der Schaar et al. (US PGPub 2011/0204484) discloses an overlay target formed from photonic crystals (Fig. 5, para. [0066]), but Van Der Schaar et al. does not teach or suggest forming a metrology target in a layer over the substrate according to a first layer mask and a second layer mask, wherein the metrology target comprises a first pattern formed by a plurality of first photonic crystals corresponding to the first layer mask and a second pattern formed by a plurality of second photonic crystals corresponding to the second layer, wherein a portion of the first photonic crystals have a first height, and the remaining first photonic crystals have a second height that is different from the first height, wherein a portion of the second photonic crystals have the first height, and the remaining second photonic crystals have the second height, or performing a first lithography according to a first layer mask, to form a plurality of first photonic crystals in an array of a layer over the substrate; performing a second lithography according to a second layer mask, to form a plurality of second photonic crystals in the array of the layer, analyzing the second light and third light to detect overlay-shift between the first photonic crystals and the second photonic crystals, wherein the first photonic crystals and the second photonic crystals are interlaced in each row of the array.
Tamamori et al. (US PGPub 2007/0217464) discloses using an alignment mark formed on a substrate to align the substrate during multiple patterning to form a photonic crystal (Fig. 5, paras. [0108]-[0151], alignment mark 52 is used as a positional reference for repeating the processing steps to produce the three dimensional photonic crystal), but Tamamori does not describe or suggest describe forming the metrology target in a layer according to a first layer mask and a second layer mask, wherein the metrology target comprises a first pattern formed by a plurality of first photonic crystals corresponding to the first layer mask and a second pattern formed by a plurality of second photonic crystals corresponding to the second layer mask, wherein the first pattern and the second pattern are arranged to cross in one direction in the metrology target, wherein a portion of the first photonic crystals have a first height, and the remaining first photonic crystals have a second height that is different from the first height, wherein a portion of the second photonic crystals have the first height, and the remaining second photonic crystals have the second height, or wherein the first photonic crystals and the second photonic crystals are interlaced in each row of the array.
	Glinsner et al. (“Fabrication process of 3D-photonic crystals via UV-nanoimprint lithography”) discloses using UV-based nanoimprint lithography to produce 3D photonic crystals in a woodpile structure (“Introduction,” pages 4-5, “2.1 Process Flow for the woodpile structure,” page 6, “3 Results,” the woodpile photonic structure is formed by stacking multiple subsequent layers using nanoimprint lithography), but Glinsner does not describe or suggest describe forming the metrology target in a layer according to a first layer mask and a second layer mask, wherein the metrology target comprises a first pattern formed by a plurality of first photonic crystals corresponding to the first layer mask and a second pattern formed by a plurality of second photonic crystals corresponding to the second layer mask, wherein the first pattern and the second pattern are arranged to cross in one direction in the metrology target, wherein a portion of the first photonic crystals have a first height, and the remaining first photonic crystals have a second height that is different from the first height, wherein a portion of the second photonic crystals have the first height, and the remaining second photonic crystals have the second height, or wherein the first photonic crystals and the second photonic crystals are interlaced in each row of the array.
Katoh et al. (US Patent No. 7,088,902) discloses producing a photonic crystal on a substrate (Figs. 2, 5, col. 5, lines 5-40, col. 6, lines 58-67, col. 7, lines 1-50), but Katoh does not describe or suggest forming the metrology target in a layer according to a first layer mask and a second layer mask, wherein the metrology target comprises a first pattern formed by a plurality of first photonic crystals corresponding to the first layer mask and a second pattern formed by a plurality of second photonic crystals corresponding to the second layer mask, wherein the first pattern and the second pattern are arranged to cross in one direction in the metrology target, wherein a portion of the first photonic crystals have a first height, and the remaining first photonic crystals have a second height that is different from the first height, wherein a portion of the second photonic crystals have the first height, and the remaining second photonic crystals have the second height, or wherein the first photonic crystals and the second photonic crystals are interlaced in each row of the array.
Brueck et al. (US Patent No. 9,152,040) discloses forming three-dimensional photonic crystals by using multiple interference exposures (Figs. 3-8, 15-19, and 21-25, col. 8, lines 56-67, col. 9, lines 1-58, for example, interfering light beams are used to pattern photoresist coated on a substrate to used multiple exposures to form 3D photonic crystals). Brueck et al. does not describe or suggest forming the metrology target in a layer according to a first layer mask and a second layer mask, wherein the metrology target comprises a first pattern formed by a plurality of first photonic crystals corresponding to the first layer mask and a second pattern formed by a plurality of second photonic crystals corresponding to the second layer mask, wherein the first pattern and the second pattern are arranged to cross in one direction in the metrology target, wherein a portion of the first photonic crystals have a first height, and the remaining first photonic crystals have a second height that is different from the first height, wherein a portion of the second photonic crystals have the first height, and the remaining second photonic crystals have the second height, or wherein the first photonic crystals and the second photonic crystals are interlaced in each row of the array.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882